DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 11/30/2020.  Claims 1-10 and 21-30 are pending in the case.  Claims 1 and 21 are independent claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 21-24, and 29-30   are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tao (US 2020/0042171 A1, which claims foreign application priority date, January 24, 2017).

claim 1, Tao discloses a split-screen display method (“SCREEN-SPLIT DISPLAY METHOD AND MOBILE TERMINAL” Title), implemented by a terminal (mobile terminal 700), wherein the split-screen display method comprises: 
obtaining intelligent prompt information (“the notification message display field may be generated.  As shown in FIG. 5a, the display field may be displayed as a floating icon on a current display interface for display information about the current news application.  To be specific, an icon of the instant messaging application (i.e., an icon indicated by a star in FIG. 5a) may be displayed as the display field, so as to prompt the user” paragraph 0061); and 
displaying detailed information corresponding to the intelligent prompt information in a first display area of a first display of the terminal (“When the icon is pressed by the user at a pressure greater than the first predetermined value, the screen-split display function may be triggered, and the display information about the current news application and the message received by the instant messaging application may be displayed in a screen-split manner as shown in FIG. 5b” paragraph 0061),
 wherein the terminal comprises at least one display including the first display (The mobile terminal 700 includes a display unit 740, Fig. 10 and paragraph 0094-0095), and 
wherein the first display area is a partial display area of the first display (Fig. 5B the instant messaging is displayed on the lower screen of the display unit 740). 
 
As to dependent claim 2, Tao further discloses the method comprising: 
displaying a first interface on the first display (Fig. 5a first interface);  and 

 
As to dependent claim 3, Tao further discloses wherein after obtaining the intelligent prompt information and before displaying the detailed information, the split-screen display method further comprises receiving a first operation from a user to display the detailed information in the partial display area of 
the first display (In Fig. 5a the icon is pressed by the user at a pressure greater than the first predetermined value).
 
As to dependent claim 4, Tao further discloses the method comprising displaying the second interface on the first display in response to the first operation (“When the icon is pressed by the user at a pressure greater than the first predetermined value, the screen-split display function may be triggered, and the display information about the current news application and the message received by the instant messaging application may be displayed in a screen-split manner as shown in FIG. 5b” paragraph 0061). 

As to dependent claim 9,   Tao further discloses the method comprising receiving the first operation from the user on the first interface when the first interface comprises the intelligent prompt information (“As shown in FIG. 5a, the display field may be displayed as a floating icon on a current display interface for display information about the current news application.  To be specific, an icon of the instant messaging application (i.e., an icon indicated by a star in FIG. 5a) may be displayed as the display field, so as to prompt the user.  The screen-split starting operation region may be the entire icon.  When the icon is pressed by the user” paragraph 0061).

As to dependent claim 10,   Tao further discloses wherein after obtaining the intelligent prompt information and before receiving the first operation, the split-screen display method further comprises: 
receiving a fifth operation of the user (“When the drop-down bar is dropped down by the user” paragraph 0038); 
displaying a fifth interface comprising the intelligent prompt information in response to the fifth operation (“The status field may be, for example, a drop-down 
bar commonly used in a mobile phone.  When the drop-down bar is dropped down by 
the user so as to operate the screen-split starting operation region of the 
display field to trigger the screen-split display function” paragraph 0038);  and 
receiving the first operation from the user on the fifth interface (“After the screen-split starting operation region has been started, the display information about the first 

Claims 21-24 and 29-30 reflect a terminal embodying the limitations of claims 1-4 and 9-10, therefore the claims are rejected under similar rationale. 

 Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Tao in view of Zhang (US 2017/0344253 A1).

As to dependent claim 5, Tao teaches the split-screen display method of claim 1, Tao does not appear to expressly teach wherein before obtaining the intelligent prompt information, the split-screen display method further comprises receiving a second 
Zhang teaches wherein before obtaining the intelligent prompt information, the split-screen display method further comprises receiving a second operation from a user to display the second interface on the first display when the intelligent prompt information is obtained (“A terminal may determine whether to display the event notification message on the notification bar according to a user setting.  Setting the event notification message not to be displayed on the notification bar may mean that a user will check the event notification message later, which may mean that the user does not want the split-screen display at the present time” paragraph 0091).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tao to comprise wherein before obtaining the intelligent prompt information, the split-screen display method further comprises receiving a second operation from a user to display the second interface on the first display when the intelligent prompt information is obtained.  One would have been motivated to make such a combination in order to fit the needs or requirements of a person.

Claim 25 reflects a terminal embodying the limitations of claim 5, therefore the claim is rejected under similar rationale. 


Claims 6-8 and 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Tao in view of Lee et al. (US 2018/0048885 A1, hereinafter Lee).

As to dependent claim 6, Tao taches the split-screen display method of claim 2, Tao does not appear wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a third operation from a user on the second interface to adjust a size of the first display area or the second display area;  and 
displaying a third interface in response to the third operation, wherein the third interface comprises an adjusted first display area or an adjusted second display area. 
Lee teaches wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a third operation from a user on the second interface to adjust a size of the first display area or the second display area (“A boundary line 1450 is displayed at the boundary between the main screen 750 and the sub-screen 770.  If a command for moving the boundary line 1450 to the right side after the boundary line 1450 is selected for a predetermined time is received,” paragraph 0249);  and 
displaying a third interface in response to the third operation, wherein the third interface comprises an adjusted first display area or an adjusted second display area (“the controller 180 can increase the size of the main screen 750 and decrease the size of the sub-screen 770” paragraph 0249). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tao to 

As to dependent claim 7, Tao teaches the split-screen display method of claim 6, Tao does not appear to expressly teach wherein the second interface further comprises an area division line, wherein the split-screen display method further comprises receiving the third operation from the user on the area division line, and wherein the third interface comprises the adjusted first display area and the adjusted second display area.
Lee teaches wherein the second interface further comprises an area division line, wherein the split-screen display method further comprises receiving the third operation from the user on the area division line, and wherein the third interface comprises the adjusted first display area and the adjusted second display area (“A boundary line 1450 is displayed at the boundary between the main screen 750 and the sub-screen 770.  If a command for moving the boundary line 1450 to the right side after the boundary line 1450 is selected for a predetermined time is received, the controller 180 can increase the size of the main screen 750 and decrease the size of the sub-screen 770” paragraph 0249, Fig. 14A-14B).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tao to 

As to dependent claim 8, Tao teaches the split-screen display method of claim 2, Tao does not appear to expressly teach wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a fourth operation from a user;  and 
displaying a fourth interface on the first display in response to the fourth operation. 
Lee teaches wherein after displaying the second interface on the first display, the split-screen display method further comprises: 
receiving a fourth operation from a user (Fig. 14B, flicking input on image 1410 displayed on the sub-screen 770 is received, paragraph 0252);  and 
displaying a fourth interface on the first display in response to the fourth operation (“the controller 180 can display the second image 1430 on the entire screen of the display unit 151” paragraph 0252)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tao to comprise wherein after displaying the second interface on the first display, the split-

Claims 26-28 reflect a terminal embodying the limitations of claims 6-8, therefore the claims are rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171